1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE AMBROCIO,                                      Case No.: 19-CV-1356-WQH(WVG)
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13   v.                                                  PREJUDICE PLAINTIFF’S MOTION
                                                         TO APPOINT COUNSEL
14   K. COTTRELL,
15                                    Defendant.         [Doc. No. 8.]
16
17         Plaintiff seeks appointment of counsel to prosecute this civil rights case. However,
18   the Court concludes appointment of counsel is not appropriate at this time. Accordingly,
19   Plaintiff’s motion for appointment of counsel is DENIED.
20         “There is no constitutional right to appointed counsel in a § 1983 action.” Rand v.
21   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (partially overruled en banc on other
22   grounds). Thus, federal courts do not have the authority “to make coercive appointments
23   of counsel.” Mallard v. U.S. Dist. Ct., 490 U.S. 296, 310 (1989); see also United States v.
24   $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995).
25         Districts courts do have discretion, however, pursuant to 28 U.S.C. section
26   1915(e)(1), to request that an attorney represent indigent civil litigants upon a showing of
27   exceptional circumstances. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th
28   Cir. 2004). “A finding of the exceptional circumstances of the plaintiff seeking assistance

                                                     1
                                                                             19-CV-1356-WQH(WVG)
1    requires at least an evaluation of the likelihood of the plaintiff’s success on the merits and
2    an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the complexity of
3    the legal issues involved.’” Agyeman, 390 F.3d at 1103 (quoting Wilborn v. Escalderon,
4    789 F.2d 1328, 1331 (9th Cir. 1986)); see also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th
5    Cir. 1991).
6          The Court agrees that any pro se litigant “would be better served with the assistance
7    of counsel.” Rand, 113 F.3d at 1525. However, so long as a pro se litigant, like Plaintiff
8    in this case, is able to “articulate his claims against the relative complexity of the matter,”
9    the exceptional circumstances which might require the appointment of counsel do not exist.
10   Rand, 113 F.3d at 1525 (finding no abuse of discretion under 28 U.S.C. § 1915(e) when
11   district court denied appointment of counsel despite fact that pro se prisoner “may well
12   have fared better-particularly in the realms of discovery and the securing of expert
13   testimony”). Plaintiff’s reasons for requesting appointed counsel—lack of money to pay
14   an attorney and lack of legal knowledge—are not unique to him and are common traits of
15   prisoner plaintiffs. Moreover, upon reviewing the Complaint, the Court concludes Plaintiff
16   has been able to cogently articulate his claims. Were the Court to appoint counsel in this
17   case, the exception would swallow the rule and the Court would be compelled to appoint
18   counsel in every case. Plaintiff’s request for appointment of counsel is DENIED without
19   prejudice.
20         IT IS SO ORDERED.
21   Dated: September 4, 2019
22
23
24
25
26
27
28

                                                    2
                                                                                19-CV-1356-WQH(WVG)
